               Case 3:20-cr-05270-RJB Document 73 Filed 10/21/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        UNITED STATES OF AMERICA,                            CASE NO. CR20-5270RJB
11
                                   Plaintiff,                ORDER DENYING MOTION TO
12              v.                                           COMPEL GRAND JURY
                                                             CHARGES
13      RICHARD MARSCHALL,
14                                 Defendant.

15
            THIS MATTER comes before the Court on Defendant’s Motion to Compel Grand Jury
16
     Charges (Dkt. 59). The Court is familiar with the record herein and all documents filed in
17
     support of and in opposition to the motion. The pleadings call to mind the law school discussion
18
     of malum prohibitum and malum in se.
19
            What the grand jury found is reflected in the Indictment (Dkt. 38). Further inquiry into
20
     the grand jury’s processes would not be productive, and Defendant does not show a
21
     particularized need to go into grand jury instructions or colloquy. Issues around Rehaif v U.S.,
22
     139 S. Ct. 2191 (2019) and U.S. v Dotterweich, 320 U.S. 277, (1943) can be fairly presented and
23
     argued without further grand jury information.
24


     ORDER DENYING MOTION TO COMPEL GRAND JURY CHARGES - 1
               Case 3:20-cr-05270-RJB Document 73 Filed 10/21/20 Page 2 of 2




 1          The Motion to Compel Grand Jury Charges is DENIED.

 2          IT IS SO ORDERED.

 3          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 4   to any party appearing pro se at said party’s last known address.

 5          Dated this 21st day of October, 2020.

 6

 7
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING MOTION TO COMPEL GRAND JURY CHARGES - 2
